IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0406
                              Filed October 23, 2019


IN THE INTEREST OF A.K. and T.K.,
Minor Children,

J.E., n/k/a J.H., Mother,
       Petitioner-Appellee,

D.P., Father,
       Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Buchanan County, Linnea M.N.

Nichol, District Associate Judge.




       A father appeals the termination of his parental rights. AFFIRMED.




       Cory R. Gonzales of Law Firm of Cory R. Gonzales PLLC, Strawberry Point,

for appellant.

       J.H., Independence, pro se appellee.

       John J. Sullivan of Sullivan Law Office, Oelwein, attorney and guardian ad

litem for minor children.



       Considered by Bower, C.J., and Vaitheswaran and Doyle, JJ.
                                         2


VAITHESWARAN, Judge.

      A mother and father had two children together. Also living in the household

were the mother’s children from a former relationship. The father sexually abused

one of these children. He subsequently pled guilty to third-degree sexual abuse

and lascivious acts with a child and was sentenced to prison terms not exceeding

ten years and five years respectively, to be served consecutively.

      Several years after the father was released from prison, the mother

petitioned to terminate the father’s parental rights, alleging the father “abandoned

the child[ren]” and was “imprisoned for a crime against . . . another child in the

household.” The district court granted the petition pursuant to Iowa Code section

600A.8(3) (abandonment) and (9) (imprisonment) (2018).

      On appeal, the father contends the mother failed to prove the cited grounds

for termination.   We need not address the abandonment ground because

termination was warranted under the imprisonment ground. See In re Q.G., 911

N.W.2d 761, 770–71 (Iowa 2018) (stating imprisoned parent “met the threshold

requirement for private termination by clear and convincing evidence. It is thus not

necessary for us to decide the abandonment . . . issue” (citing Iowa Code

§ 600A.8(9))).

      Iowa Code section 600A.8(9) authorizes termination where “[t]he parent has

been imprisoned for a crime against the child, the child’s sibling, or another child

in the household, or the parent has been imprisoned and it is unlikely that the

parent will be released from prison for a period of five or more years.” The

provision “details two different grounds for termination as demarked by the

provision’s use of the word ‘or.’” In re A.H.B., 791 N.W.2d 687, 689 (Iowa 2010).
                                            3

       [A] parent currently or previously imprisoned for a sex crime against
       their child, their child’s sibling, or another child in the household can
       be denied their parental rights, or a parent currently imprisoned for
       any other crime and unlikely to be released from imprisonment for
       five years can also have their parental rights terminated.

Id. at 690 (emphasis added). In other words, “the juvenile courts have grounds to

terminate parental rights of parents who have been imprisoned, previously or

currently, for sex acts against their child, their child’s sibling, or another child in the

household.” Id.

       The father does not dispute that he was imprisoned for a sex crime against

a child in the household. He argues he was not presently imprisoned “with the

unlikelihood of being released for a period of five years” and the child he abused

“was over the age of 18 and no longer a member of the household.” Under the

supreme court’s construction of section 600A.8(9), both arguments are immaterial.

The first prong of section 600A.8(9) was satisfied because the father was

previously imprisoned for a sex crime against a child in the household, and the

second prong relating to present imprisonment was not implicated.

       The father also argues termination was not in the children’s best interests.

See A.H.B., 791 N.W.2d at 690 (“Once the court has found a statutory ground for

termination under a chapter 600A termination, the court must further determine

whether the termination is in the best interest of the child.”). The district court found

otherwise. After summarizing the father’s reasons for wanting contact with the

children, the court characterized his testimony as “incredible and self-serving.”

The court stated,

              [The father]’s interest in his children is not about what is best
       for the children but rather what is best for him. [The father]’s
       testimony was full of bravado suggesting that his children could not
                                          4


       help but benefit by their contact with his rehabilitated self but
       alternated with his desire to force his presence upon them even if
       they are not interested in having a relationship with him. [The
       father]’s demeanor was forceful and smug. [The father] cannot
       understand that sexually abusing their sister has permanently
       severed the desire of his children to have a relationship with him. If
       they have a relationship with him, it will be on their own terms,
       undoubtedly long into the future and at their initiation.
We give weight to the court’s credibility finding. In re R.K.B., 572 N.W.2d 600, 601

(Iowa 1998). On our de novo review, we agree with the district court’s conclusion

that termination of the father’s parental rights to the children was in the children’s

best interests.

       AFFIRMED.